           Case 1:18-cv-00889-LGS Document 44 Filed 01/28/19 Page 1 of 2



      quinn emanuel trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (212) 849-7330

                                                                                                WRITER'S EMAIL ADDRESS
                                                                                    anthonymarzocca@quinnemanuel.com


January 28, 2019


VIA ECF

Hon. Lorna Schofield
U.S. District Judge
United States District Court for the Southern
District of New York
500 Pearl Street
New York, NY 10007

Re:     Gutierrez et al. v. Tina Nails 2015, Inc. et al., No. 18-cv-00889

Dear Judge Schofield:

        Counsel for both parties in the above captioned case submit this joint status letter

pursuant to the Court’s civil case management plan and scheduling order dated September 13,

2018 (ECF No. 37).

Discovery Completed

        Fact discovery in this case has been completed. The depositions of defendant Mike Jhin

and plaintiff Mishelle Gutierrez have been completed. There are no outstanding requests for

document production. No documents have been exchanged.

Procedural History

        The complaint in this case was filed on February 1, 2018. A settlement conference was

ordered on May 30, 2018 and held before U.S. Magistrate Judge Barbara C. Moses on August 8,

2018. The parties were unable to resolve the dispute at the settlement conference. Defendant

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:18-cv-00889-LGS Document 44 Filed 01/28/19 Page 2 of 2




Mike Jhin filed an answer to the complaint on October 9, 2018. On December 6, 2018, Anthony

P. Marzocca of Quinn Emanuel Urquhart & Sullivan, LLP filed a notice of appearance to

represent defendant Mike Jhin as pro bono counsel for the limited purpose of taking and

defending noticed depositions. The plaintiff has requested trial by jury in this case.

       The parties acknowledge that the pre-motion conference has been rescheduled for

February 7, 2019 at 10:30 am.

       Defendant Mike Jhin anticipates filing a motion for summary judgment and will file the

required pre-motion letter promptly.




Respectfully submitted,

/s/ Anthony P. Marzocca                               /s/ Shawn R. Clark

Anthony P. Marzocca                                   Shawn R. Clark
Quinn Emanuel Urquhart & Sullivan, LLP                Michael Faillace & Associates, P.C.
51 Madison Avenue, 22nd Floor                         60 East 42nd Street, Suite 2020
New York, NY 10010                                    New York, NY 10165

Attorneys for Defendant Mike Jhin                     Attorneys for Plaintiff Mishelle Gutierrez




                                                 2
